

	

		II

		109th CONGRESS

		1st Session

		S. 1755

		IN THE SENATE OF THE UNITED STATES

		

			September 22, 2005

			Mrs. Feinstein (for

			 herself and Mrs. Boxer) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To designate the facility of the United States Postal

		  Service located at 200 South Barrington Street in Los Angeles, California, as

		  the Karl Malden Station.

	

	

		1.Karl Malden Station

			(a)DesignationThe

			 facility of the United States Postal Service located at 200 South Barrington

			 Street in Los Angeles, California, shall be known and designated as the

			 Karl Malden Station.

			(b)ReferencesAny

			 reference in a law, map, regulation, document, paper, or other record of the

			 United States to the facility referred to in subsection (a) shall be deemed to

			 be a reference to the Karl Malden Station.

			

